Citation Nr: 1218958	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-22 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include anxiety.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The Veteran served on active duty from December 1987 to November 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) regional office in St. Paul, Minnesota (RO)


FINDING OF FACT

The competent evidence of record does not show that any current psychiatric disorder is related to the Veteran's military service. 


CONCLUSION OF LAW

A psychiatric disorder, to include an anxiety disorder, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's April 2007 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with a VA examination in June 2007 in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  This medical examination was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner provided an opinion as to the etiology of the Veteran's psychiatric disorder.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

The Veteran seeks service connection for a psychiatric disorder, to include an anxiety disorder.  He contends that his current psychiatric problems were either caused or aggravated by his military service and that he drank alcohol in service because of his psychiatric problems.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

The Veteran's service treatment records, including his September 1991 separation medical history and examination reports, do not reveal any complaints or findings of a psychiatric disorder.  In service, the Veteran was seen in May 1991 for belligerent behavior.  It was noted that he had been drinking heavily and was threatening others.  The assessment was alcohol intoxication.  The Veteran's separation examination in September 1991 indicated that the Veteran was psychologically dependent on alcohol.

As a general matter, the separation examination report was generated with a view towards ascertaining the Veteran's then-state of physical fitness; it is akin to a statement of diagnosis or treatment and is therefore of increased probative value, reflecting the Veteran's then state of physical fitness.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

VA treatment reports dated from April 1999 to April 2007 reveal that the Veteran was seen in July 2000 because his relationship with his girlfriend ended after she told him about her past history of being sexually abused by her uncle, which triggered memories of his past sexual and physical abuse.  He was anxious and upset and was thinking about suicide.  It was reported that he denied a history of psychiatric illness.  The psychiatric diagnoses during this period of treatment included posttraumatic stress disorder, alcohol abuse, adjustment disorder, anxiety disorder, rule out bipolar disorder.
After a VA psychiatric evaluation in June 2007, the examiner diagnosed anxiety disorder, not otherwise specified; alcohol abuse, by history, not active; bipolar disorder, provisional; and personality disorder, provisional.  After review of the relevant evidence and examination of the Veteran, the examiner concluded that the Veteran's mood disturbance was "less likely as not," meaning "less than 50/50 probability," caused by or the result of his service problems, such as obesity, high blood pressure, or alcoholism.  The bases for this conclusion was that the Veteran reported mental health problems prior to service and his recent mental health problems occurred in response to recent relationship problems, which resulted in his seeking treatment in 2000.

Although the Veteran had problems with alcohol in service, the evidence does not show a diagnosis of a psychiatric disorder until 2000.  Moreover, based on a review of the evidence and evaluation of the Veteran, the VA examiner concluded in June 2007 that the Veteran's current psychiatric problems were not related to his military service.  There is no medical opinion of record in favor of the claim.  

Due consideration has been given to the Veteran's statements in support of his claim.  Although the Veteran's statements are competent evidence as to his subjective symptoms, they are not competent evidence to establish the etiology of any current diagnosis, to include whether his current psychiatric condition is related to service.  Moreover, the VA examiner took the Veteran's statements into consideration in his finding that the Veteran's current psychiatric disorder was not related to his military service. 

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as there is no competent evidence of a psychiatric in service or that the Veteran's current psychiatric disorder is related to his military service, the preponderance of the evidence is against the claim of entitlement to service connection for a psychiatric disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, to include anxiety, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


